DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Sept 24, 2021 has been entered.

Response to Amendment
Claims 1-3, 8, 12, 14, 18-22 and 24 have been amended. Claim 4 has been cancelled. The status of claims 1-3, 6, 8-14 and 18-27 remains pending.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 19 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 20150304076 A1, Priority Date: Jun 26, 2015) in view of Choi#1 et al (US 20160285663 A1, Priority Date: February 4, 2016), and further in view of Noh et al (US20130148592A1).

Regarding claim 1 (Currently Amended), Lee’076 discloses a method implemented by a wireless transmit/receive unit (WTRU) for transmission of symbols using aggregated channels (see, Fig. 1 and 9, UE transmits symbols supporting carrier aggregation in wireless communication system, paragraph 0016-0017, 0108, 0112 and 0214), comprising: 
receiving, at the WTRU, a set of bits (see, Fig. 9, receives bit-stream at transmitter (UE), par 0108 and 0111); 
generating at least two complex-valued symbols based on the set of bits using dual modulation (see, Fig.9-10,  information processor of transmitter(UE) generates Nt transmit complex-valued symbols from the bit stream of information using a modulation scheme, par 0108, 0111-0112, 0118, 0124. Noted: LTE system supports transmission of 1, 2, or 4 antennas (therefore optionally Nt=2), Q=Nt=R=2 and thus dual modulation scheme supported, par 0089, 0109, 0124-0126) at least in part by (i) mapping the set of bits to a first symbol using a first constellation mapping associated with a first constellation and (ii) mapping the set of bits to a second symbol using a second constellation mapping associated with a second constellation (see, Fig. 10, each of the modulation mappers coupled with respective scrambles generates complex-valued modulation symbols using respective configurable modulation scheme for each codeword which processed by channel encoder from information bits, Q=2 corresponding to dual modulation, paragraph 0089, 0109, 0122-0126, Noted: size of the encoded bit could be various according to the size of information bit, each encoded bit referred to as a codeword, and thus variable codewords corresponding to variable sized encoded bits processed by scramblers, par 123. Noted further: each of the Q channel encoders of information processor is configured to receive information bit, par 0122), wherein the first constellation mapping and the second constellation mapping each map the set of bits to different constellation signal points (see, Fig. 10, each of the modulation mappers generates complex-valued modulation symbols using respective configurable modulation scheme for each codeword, modulation mapper generate modulation symbol by mapping the scrambled bit for the codeword to a symbol for representing a location on a signal constellation and scrambled bit was processed by channel encoder and scrambler from information bits, par 0122-0124); 
transmitting, by the WTRU, (1) a first transmission of the first symbol using a first single carrier (SC) channel and a second transmission of the second symbol using a second SC channel (see, Fig. 11, information bits processed by layer mapper, precoder and resource element mappers and then transmitted by antennas and selection from a plurality of sub-bands using a single carrier , par 0076, 0116-0117, 0134-0142. Noted: resource element mapper #n is configured to map the transmit stream #n to resource elements in a resource block allocated for information transmission using single carrier, par 0113 and 0116), 
wherein: 
the first transmission of the first symbol and the second transmission of the second symbol are at least spatially offset from each other (see, Fig. 9, Nt transmit streams are respectively transmitted through the Nt Tx antennas, par 0127. Noted: resource element mapper #n is configured to map the transmit stream #n to resource elements in a resource block allocated for information transmission, par 0113). 
Lee’076 discloses all the claim limitations but fails to explicitly teach:
wherein the first constellation mapping and the second constellation mapping each map the set of bits to different constellation signal points and the second constellation mapping is representative of a mapping which is associated with a rotated first constellation, 
using the aggregated channels by the WTRU, (1) a first transmission of the first symbol using a first single carrier (SC) channel in the aggregated channels and a second transmission of the second symbol using a second SC channel in the aggregated channels, 
wherein: the first SC channel and the second SC channel are indexed using a single index.

However Choi#1’663 from the same field of endeavor (see, fig. 1, apparatus to transmit broadcast signals with handheld profile designed for use in handheld and vehicular devices, par 0061 and 0110) discloses: wherein the first constellation mapping and the second constellation mapping each map the set of bits to different constellation signal points and the second constellation mapping is representative of a mapping which is associated with a rotated first constellation (Note, fig. 5b, two constellation mappers can modulate each cell words from the bit interleaver to complex-value constellation symbols, and then processed by MIMO encoder with phase hoping, phase hopping performs phase shift on one side transmitter as shown on fig. 32, par 0173, 0456. Noted: phase shift on one side transmitter of the two transmitters after constellation mapper as shown in fig. 5 is equivalent to both path applied with same constellation scheme and then one side path applied with rotated constellation after phase shift, par 0115 and 0169). 
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Choi#1’663 into that of Lee’076. The motivation would have been to maximize a multiplexing gain and obtain optimum diversity gain according to the characteristic of a channel and CR of the FEC (par 0454).
	The combination of Lee’076 and Choi#1’663 discloses all the claim limitations but fails to explicitly teach:
using the aggregated channels by the WTRU, (1) a first transmission of the first symbol using a first single carrier (SC) channel in the aggregated channels and a second transmission of the second symbol using a second SC channel in the aggregated channels, 
wherein: the first SC channel and the second SC channel are indexed using a single index.

However Noh’592 from the same field of endeavor (see, fig. 1-2, wireless communication system 10 includes a plurality of BSs communicates with a plurality of UEs supporting single carrier frequency division multiple access (SC-FDMA), par 0045 and 0051) discloses:
transmitting, using the aggregated channels (see, fig. 11a, UL CC #1 and UL CC #2 in carrier aggregation, par 0145) by the WTRU, (1) a first transmission of the first symbol using a first single carrier (SC) channel (see, fig. 11a, UL CC #1 within single carrier system, par 0145-0146) in the aggregated channels and a second transmission of the second symbol using a second SC channel (see, fig. 11a, UL CC #2 within single carrier system, par 0145-0146) in the aggregated channels (see, fig. 11a, simultaneously transmits symbols of PUCCH using UL CC #1 and symbols of SRS in UL CC #2 in carrier aggregation within single carrier system, par 0145-0146), 
wherein: the first SC channel (see, fig. 11a, UL CC #1 within single carrier system for PUCCH symbol transmission, par 0145-0146) and the second SC channel (see, fig. 11a, UL CC #2 within single carrier system for SRS transmission, par 0145-0146) are indexed using a single index (see, last SC-FDMA symbol of the SRS subframe of an UL CC #2 is allocated for SRS transmission and SRS subframe timing are configured or standard defined, therefore UL CC #2 is indexed only by frequency index while UL CC#1 is the same as they simultaneously transmits symbols in the same subframe, par 0094-0097, 0134, 0145. Noted, fig. 3, resource elements on the resource grid can be discriminated by a pair of indexes (k,l), k (k=0, . . . , NRB×12−1) is a subcarrier index in the frequency domain, and 1 is an OFDM symbol index in the time domain, par 0056).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Noh’592 into that of Lee’076 modified by Choi#1’663. The motivation would have been to maintain the single carrier characteristic of SRS transmission in a carrier aggregation system (par 0140).

Regarding claim 2 (Currently Amended), Lee’076 discloses the method of claim 1 (see, Fig. 1 and 9, UE transmits symbols supporting carrier aggregation in wireless communication system, paragraph 0016-0017, 0108, 0112 and 0214), wherein the first SC channel includes a first spatial stream of a MIMO transmission and the second SC channel includes a second spatial stream of the MIMO transmission (see, Nt transmit streams are respectively transmitted using single carrier through the Nt Tx antennas of the MIMO by performing precoding on R spatial streams, paragraph 0116, 0127, 0148-0150).

Regarding claim 3 (Currently Amended), Lee’076 discloses the method of claim 2 (see, Fig. 1 and 9, UE transmits symbols supporting carrier aggregation in wireless communication system, paragraph 0016-0017, 0108, 0112 and 0214), wherein the second SC channel is temporally offset from the first SC channel (see, CDD(Cyclic Delay Diversity) used for MIMO transmission using single carriers, paragraph 0100 and 0116, note: CDD  is transmit diversity mechanism implemented by applying a different phase delay (cyclic phase delay) for each OFDM subcarrier and thus time delay).

Regarding claim 19 (Currently Amended), Lee’076 discloses the method of claim 1 (see, Fig. 1 and 9, UE transmits symbols supporting carrier aggregation in wireless communication system, paragraph 0016-0017, 0108, 0112 and 0214), further comprising. 
The combination of Lee’076 and Choi#1’663 discloses all the claim limitations but fails to explicitly teach: interleaving the first symbol and the second symbol prior to the use of the first and second SC channels.

Noh’592 from the same field of endeavor (see, fig. 1-2, wireless communication system 10 includes a plurality of BSs communicates with a plurality of UEs supporting single carrier frequency division multiple access (SC-FDMA), par 0045 and 0051) discloses: interleaving the first symbol and the second symbol prior to the use of the first and second SC channels (see, fig. 10 s160 and 12a, channel interleaving is performed before transmission using the single carrier channels UL CC#1 and UL CC#2, par 0130 and 0147. Noted, PUSCH transmitted on both UL CC#1 and UL CC#2 as shown in fig.12a).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Noh’592 into that of Lee’076 modified by Choi#1’663. The motivation would have been to efficiently transmit data when SRS and PUCCH are configured and transmitted simultaneously in a carrier aggregation system (par 0027).

Regarding claim 20 (Currently Amended), Lee’076 discloses a wireless transmit/receive unit (WTRU) configured to transmit symbols using aggregated channels (see, Fig. 1 and 9, UE transmits symbols supporting carrier aggregation in wireless communication system, paragraph 0016-0017, 0108, 0112 and 0214), comprising: 
a processor (see, fig. 9, information processor 110, par 0109) configured to: generate complex baseband symbols from the set of bits using dual modulation (see, Fig.9-10,  information processor of transmitter(UE) generates Nt transmit complex-valued symbols from the bit stream of information using a modulation scheme, par 0108, 0111-0112, 0118, 0124. Noted: LTE system supports transmission of 1, 2, or 4 antennas (therefore optionally Nt=2), Q=Nt=R=2 and thus dual modulation scheme supported, par 0089, 0109, 0124-0126) at least in part by (i) mapping the set of bits to a first symbol using a first constellation mapping associated with a first constellation and by (ii) mapping the set of bits to a second symbol using a second constellation mapping associated with a second constellation (see, Fig. 10, each of the modulation mappers coupled with respective scrambles generates complex-valued modulation symbols using respective configurable modulation scheme for each codeword which processed by channel encoder from information bits, Q=2 corresponding to dual modulation, paragraph 0089, 0109, 0122-0126, Noted: size of the encoded bit could be various according to the size of information bit, each encoded bit referred to as a codeword, and thus variable codewords corresponding to variable sized encoded bits processed by scramblers, par 123. Noted further: each of the Q channel encoders of information processor is configured to receive information bit, par 0122), wherein the first constellation mapping and the second constellation mapping each map the set of bits to different constellation signal points (see, Fig. 10, each of the modulation mappers generates complex-valued modulation symbols using respective configurable modulation scheme for each codeword, modulation mapper generate modulation symbol by mapping the scrambled bit for the codeword to a symbol for representing a location on a signal constellation and scrambled bit was processed by channel encoder and scrambler from information bits, par 0122-0124), and 
transmitter circuitry (see, Fig. 9, Nt Tx antennas 190-1, . . . , 190-Nt, par 0109) configured to transmit (1) a first transmission of the first symbol using a first single carrier (SC) channel and a second transmission of the second symbol using a second SC channel (see, Fig. 11, information bits processed by layer mapper, precoder and resource element mappers and then transmitted by antennas and selection from a plurality of sub-bands using single carrier, par 0076, 0116-0117, 0134-0142. Noted: resource element mapper #n is configured to map the transmit stream #n to resource elements in a resource block allocated for information transmission using a single carrier, par 0113 and 0116), 
wherein: 
the first transmission of the first symbol and the second transmission of the second symbol are at least spatially offset from each other (see, Fig. 9, Nt transmit streams are respectively transmitted through the Nt Tx antennas, par 0127. Noted: resource element mapper #n is configured to map the transmit stream #n to resource elements in a resource block allocated for information transmission, par 0113). 
Lee’076 discloses all the claim limitations but fails to explicitly teach:
wherein the first constellation mapping and the second constellation mapping each map the set of bits to different constellation signal points and the second constellation mapping is representative of a mapping which is associated with a rotated first constellation, and
transmit, using the aggregated channels, (1) a first transmission of the first symbol using a first single carrier (SC) channel in the aggregated channels and a second transmission of the second symbol using a second SC channel in the aggregated channels, 
wherein: the first SC channel and the second SC channel are indexed using a single index.

However Choi#1’663 from the same field of endeavor (see, fig. 1, apparatus to transmit broadcast signals with handheld profile designed for use in handheld and vehicular devices, par 0061 and 0110) discloses: wherein the first constellation mapping and the second constellation mapping each map the set of bits to different constellation signal points and the second constellation mapping is representative of a mapping which is associated with a Note, fig. 5b, two constellation mappers can modulate each cell words from the bit interleaver to complex-value constellation symbols, and then processed by MIMO encoder with phase hoping, phase hopping performs phase shift on one side transmitter as shown on fig. 32, par 0173, 0456. Noted: phase shift on one side transmitter of the two transmitters after constellation mapper as shown in fig. 5 is equivalent to both path applied with same constellation scheme and then one side path applied with rotated constellation after phase shift, par 0115 and 0169). 
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the WTRU as taught by Choi#1’663 into that of Lee’076. The motivation would have been to maximize a multiplexing gain and obtain optimum diversity gain according to the characteristic of a channel and CR of the FEC (par 0454).
The combination of Lee’076 and Choi#1’663 discloses all the claim limitations but fails to explicitly teach:
transmit, using the aggregated channels, (1) a first transmission of the first symbol using a first single carrier (SC) channel in the aggregated channels and a second transmission of the second symbol using a second SC channel in the aggregated channels, 
wherein: the first SC channel and the second SC channel are indexed using a single index.

However Noh’592 from the same field of endeavor (see, fig. 1-2, wireless communication system 10 includes a plurality of BSs communicates with a plurality of UEs supporting single carrier frequency division multiple access (SC-FDMA), par 0045 and 0051) discloses:
transmit, using the aggregated channels (see, fig. 11a, UL CC #1 and UL CC #2 in carrier aggregation, par 0145), (1) a first transmission of the first symbol using a first single carrier (SC) channel (see, fig. 11a, UL CC #1 within single carrier system, par 0145-0146) in the aggregated channels and a second transmission of the second symbol using a second SC channel (see, fig. 11a, UL CC #2 within single carrier system, par 0145-0146) in the aggregated channels (see, fig. 11a, simultaneously transmits symbols of PUCCH using UL CC #1 and symbols of SRS in UL CC #2 in carrier aggregation within single carrier system, par 0145-0146), 
wherein: the first SC channel (see, fig. 11a, UL CC #1 within single carrier system for PUCCH symbol transmission, par 0145-0146) and the second SC channel (see, fig. 11a, UL CC #2 within single carrier system for SRS transmission, par 0145-0146) are indexed using a single index (see, last SC-FDMA symbol of the SRS subframe of an UL CC #2 is allocated for SRS transmission and SRS subframe timing are configured or standard defined, therefore UL CC #2 is indexed only by frequency index while UL CC#1 is the same as they simultaneously transmits symbols in the same subframe, par 0094-0097, 0134, 0145. Noted, fig. 3, resource elements on the resource grid can be discriminated by a pair of indexes (k,l), k (k=0, . . . , NRB×12−1) is a subcarrier index in the frequency domain, and 1 is an OFDM symbol index in the time domain, par 0056).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the WTRU as taught by Noh’592 into that of Lee’076 modified by Choi#1’663. The motivation would have been to maintain the single carrier characteristic of SRS transmission in a carrier aggregation system (par 0140).

Regarding claim 21 (Currently Amended), Lee’076 discloses the WTRU of claim 20 (see, Fig. 1 and 9, UE transmits symbols supporting carrier aggregation in wireless communication system, paragraph 0016-0017, 0108, 0112 and 0214), wherein the first SC channel includes a first spatial stream of a MIMO transmission and the second SC channel includes a second spatial stream of the MIMO transmission (see, Nt transmit streams are respectively transmitted using single carrier through the Nt Tx antennas of the MIMO by performing precoding on R spatial streams, paragraph 0116, 0127, 0148-0150).

Regarding claim 22 (Currently Amended), Lee’076 discloses the WTRU of claim 21 (see, Fig. 1 and 9, UE transmits symbols supporting carrier aggregation in wireless communication system, paragraph 0016-0017, 0108, 0112 and 0214), wherein the second SC channel is temporally offset from the first SC channel (see, CDD(Cyclic Delay Diversity) used for MIMO transmission using single carriers, paragraph 0100 and 0116, note: CDD  is transmit diversity mechanism implemented by applying a different phase delay (cyclic phase delay) for each OFDM subcarrier and thus time delay).


Claims 6, 8-10 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Lee’076 in view of Choi#1’663, and further in view of Noh’592 as applied to claims 1 and 20 above, and further in view of Mo et al (US 20070230594 A1, Priority Date: Mar 31, 2006).

Regarding claim 6 (Previously Presented), Lee’076 modified by Choi#1’663 and Noh’592 discloses the method of claim 1 (see, Fig. 1 and 9, UE transmits symbols supporting carrier aggregation in wireless communication system, paragraph 0016-0017, 0108, 0112 and 0214). 
The combination of Lee’076, Choi#1’663 and Noh’592 discloses all the claim limitations but fails to explicitly teach: the first constellation mapping and the second constellation mapping are selected such that adjacent constellations point pairs in the first mapping are non-adjacent in the second constellation mapping.

see, fig. 6 and 8, transmit symbols via transmitter which including scrambler, FEC encoder, serial-to-parallel (S/P) converter, interleaver, constellation mapper, modulator and antenna etc., paragraph 0063, 0071-0072) discloses the first constellation mapping and the second constellation mapping are selected such that adjacent constellations point pairs in the first mapping are non-adjacent in the second constellation mapping (Note, achieve full transmit diversity when maximum likelihood condition satisfied by rearranging symbol position and swapping real and imaginary parts between tone-pairs using selected symbols and tones, paragraph 0005-0006, 0054 and 0056-0057, claim 1, 6 and 9, Note: maximum likelihood condition satisfied means adjacent constellations point pairs in the first mapping are non-adjacent in the second constellation mapping). 
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention to implement the method as taught by Mo’594 into that of Lee’076 modified by Choi#1’663 and Noh’592. The motivation would have been to utilize the time-domain diversity for data rates of 200 Mbps and lower (par 0054).


Regarding claim 8 (Currently Amended), Lee’076 discloses the method of claim 1 (see, Fig. 1 and 9, UE transmits symbols supporting carrier aggregation in wireless communication system, paragraph 0016-0017, 0108, 0112 and 0214), wherein the generating of the at least two complex-valued symbols using the dual modulation (see, Fig.9-10,  information processor of transmitter(UE) generates Nt transmit complex-valued symbols from the bit stream of information using a modulation scheme, par 0108, 0111-0112, 0118, 0124. Noted: LTE system supports transmission of 1, 2, or 4 antennas (therefore optionally Nt=2), Q=Nt=R=2 and thus dual modulation scheme supported, par 0089, 0109, 0124-0126) further comprises, performing any one of: (i) a bit-wise operation to the set of bits prior to the mapping of the set of bits to the second symbol (see, each of the Q channel encoders generate an encoded bit by performing channel coding on the information bit which is bit-wise operation and size of the information bit or encoded bit is various, paragraph 0122); or (ii) a symbol-wise operation performed on the first symbol to obtain the second symbol. 
The combination of Lee’076, Choi#1’663 and Noh’592 discloses all the claim limitations but fails to explicitly teach: (ii) a symbol-wise operation performed on the first symbol to obtain the second symbol.

However Mo’594 from the same field of endeavor (see, fig. 6 and 8, transmit symbols via transmitter which including scrambler, FEC encoder, serial-to-parallel (S/P) converter, interleaver, constellation mapper, modulator and antenna etc., paragraph 0063, 0071-0072) discloses (ii) a symbol-wise operation performed on the first symbol to obtain the second symbol (see, transmitting symbols twice by selecting the position of the second symbol from the first symbol, paragraph 0053-0054).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method to as taught by Mo’594 into that of Lee’076 modified by Choi#1’663 and Noh’592. The motivation would have been to utilize the time-domain diversity for data rates of 200 Mbps and lower (par 0054).


Regarding claim 9 (Original), Lee’076 as modified by Choi#1’663 and Noh’592 discloses the method of claim 8 (see, Fig. 1 and 9, UE transmits symbols supporting carrier aggregation in wireless communication system, paragraph 0016-0017, 0108, 0112 and 0214).  
The combination of Lee’076, Choi#1’663 and Noh’592 discloses all the claim limitations but fails to explicitly teach: the symbol wise operation is time-varying.
However Mo’594 from the same field of endeavor (see, fig. 6 and 8, transmit symbols via transmitter which including scrambler, FEC encoder, serial-to-parallel (S/P) converter, interleaver, constellation mapper, modulator and antenna etc., paragraph 0063, 0071-0072) discloses the symbol wise operation is time-varying (see, second symbol have inverse position comparing with first symbol on the sub-carriers, paragraph 0054, note: position of the symbol indicate the timing sequence, and thus inverse the symbol position changed the timing sequence).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Mo’594 into that of Lee’076 modified by Choi#1’663 and Noh’592. The motivation would have been to utilize the time-domain diversity for data rates of 200 Mbps and lower (par 0054).


Regarding claim 10 (Previously Presented), Lee’076 discloses the method of claim 1 (see, Fig. 1 and 9, UE transmits symbols supporting carrier aggregation in wireless communication system, paragraph 0016-0017, 0108, 0112 and 0214). 
 The combination of Lee’076, Choi#1’663 and Noh’592 discloses all the claim limitations but fails to explicitly teach: the mapping the set of bits to the second symbol using the second constellation mapping comprises at least modifying IQ values of the first symbol to generate the second symbol.

see, fig. 6 and 8, transmit symbols via transmitter which including scrambler, FEC encoder, serial-to-parallel (S/P) converter, interleaver, constellation mapper, modulator and antenna etc., par 0063, 0071-0072) discloses: the mapping the set of bits to the second symbol using the second constellation mapping comprises at least modifying IQ values of the first symbol to generate the second symbol ( see, transmitting symbols twice by swapping real and imaginary parts of the first symbol to generate the second symbol using the second constellation mapping, par 0006, 0054).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Mo’594 into that of Lee’076 modified by Choi#1’663 and Noh’592. The motivation would have been to utilize the time-domain diversity for data rates of 200 Mbps and lower (par 0054).


Regarding claim 23 (Previously Presented), Lee’076 discloses the WTRU of claim 20 (see, Fig. 1 and 9, UE transmits symbols supporting carrier aggregation in wireless communication system, paragraph 0016-0017, 0108, 0112 and 0214), wherein the processor (see, fig. 9, information processor 110, par 0109) is configured to perform at least one of (i) a bit-wise operation to the set of bits prior to the mapping of the set of bits to the second symbol (see, each of the Q channel encoders generate an encoded bit by performing channel coding on the information bit which is bit-wise operation and size of the information bit or encoded bit is various, paragraph 0122).
The combination of Lee’076, Choi#1’663 and Noh’592 discloses all the claim limitations but fails to explicitly teach: (ii) a time-varying symbol-wise operation performed on the first symbol to obtain the second symbol.

However Mo’594 from the same field of endeavor (see, fig. 6 and 8, transmit symbols via transmitter which including scrambler, FEC encoder, serial-to-parallel (S/P) converter, interleaver, constellation mapper, modulator and antenna etc., paragraph 0063, 0071-0072) discloses (ii) a time-varying symbol-wise operation performed on the first symbol to obtain the second symbol (see, transmitting symbols twice in time-domain spreading by selecting the position of the second symbol from the first symbol, paragraph 0053-0054).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the WTRU as taught by Mo’594 into that of Lee’076 modified by Choi#1’663 and Noh’592. The motivation would have been to utilize the time-domain diversity for data rates of 200 Mbps and lower (par 0054).

Regarding claim 24 (Currently Amended), Lee’076 discloses the WTRU of claim 20 (see, Fig. 1 and 9, UE transmits symbols supporting carrier aggregation in wireless communication system, paragraph 0016-0017, 0108, 0112 and 0214), wherein the processor (see, fig. 9, information processor 110, par 0109) is configured to.
The combination of Lee’076, Choi#1’663 and Noh’592 discloses all the claim limitations but fails to explicitly teach: perform any of: (1) at least modify IQ values of the first symbol to generate the second symbol; or (2) interleave the first symbol and the second symbol prior to use of the first and second SC channels.

However Mo’594 from the same field of endeavor (see, fig. 6 and 8, transmit symbols via transmitter which including scrambler, FEC encoder, serial-to-parallel (S/P) converter, interleaver, constellation mapper, modulator and antenna etc., paragraph 0063, 0071-0072) discloses: perform any of: (1) at least modify IQ values of the first symbol to generate the see, transmitting symbols twice by swapping real and imaginary parts of the first symbol to generate the second symbol using the second constellation mapping, paragraph 0006, 0054); or (2) interleave the first symbol and the second symbol prior to use of the first and second SC channels (noted, the examiner picks an option to reject).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the WTRU as taught by Mo’594 into that of Lee’076 modified by Choi#1’663 and Noh’592. The motivation would have been to utilize the time-domain diversity for data rates of 200 Mbps and lower (paragraph 0054).


Claims 11 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Lee’076 in view of Choi#1’663, and further in view of Noh’592 as applied to claims 1 and 20 above, and further in view of Pi et al (US 20080225965 A1, Priority Date: Feb 28, 2008).
Regarding claim 11 (Original), Lee’076 modified by Choi#1’663 and Noh’592 discloses the method of claim 1 (see, Fig. 1 and 9, UE transmits symbols supporting carrier aggregation in wireless communication system, paragraph 0016-0017, 0108, 0112 and 0214). 
The combination of Lee’076, Choi#1’663 and Noh’592 discloses all the claim limitations but fails to explicitly teach: at least one of the first constellation mapping and the second constellation mapping is a square 64-QAM constellation mapping.

However Pi’965 from the same field of endeavor (see, fig. 4, transmitter chain processing data via modulator and DFT followed by IFFT etc. using MIMO in SC-FDMA system, paragraph 0128-0129, 0135) discloses at least one of the first constellation mapping see, fig. 12, square 64-QAM used as modulation scheme, paragraph 0149, 0151 and table 2).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Pi’965 into that of Lee’076 modified by Choi#1’663 and Noh’592. The motivation would have been to make sure each code block get roughly the same level of protection by carefully designing the channel interleaver including mapping from coded bits of different code blocks to modulation symbols, and the mapping from modulation symbols to time, frequency and spatial resources (paragraph 0155).

Regarding claim 25 (Previously Presented), Lee’076 modified by Choi#1’663 and Noh’592 discloses the WTRU of claim 20 (see, Fig. 1 and 9, UE transmits symbols supporting carrier aggregation in wireless communication system, paragraph 0016-0017, 0108, 0112 and 0214).
The combination of Lee’076, Choi#1’663 and Noh’592 discloses all the claim limitations but fails to explicitly teach: wherein any of: the first constellation mapping or the second constellation mapping is a square 64-QAM constellation mapping.

However Pi’965 from the same field of endeavor (see, fig. 4, transmitter chain processing data via modulator and DFT followed by IFFT etc. using MIMO in SC-FDMA system, paragraph 0128-0129, 0135) discloses the first constellation mapping or the second constellation mapping is a square 64-QAM constellation mapping (see, fig. 12, square 64-QAM used as modulation scheme, paragraph 0149, 0151 and table 2).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the WTRU as taught by Pi’965 into that of Lee’076 modified by par 0155).


Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lee’076 in view of Choi#1’663, and further in view of Noh’592 as applied to claim 1 above, and further in view of Tee et al (US 20130343311 A1, Priority Date: Aug 23, 2013).
Regarding claim 12 (Currently Amended), Lee’076 discloses the method of claim 1 (see, Fig. 1 and 9, UE transmits symbols supporting carrier aggregation in wireless communication system, paragraph 0016-0017, 0108, 0112 and 0214), further comprising allocating the second SC channel for the second symbol (Note, Fig.9, Nt resource element mappers receive the respective Nt transmit streams for respective symbols from information processor, one or more resource blocks may be allocated and configured for information transmission using single carrier, par 0096, 0113-0114, 0116, 0141).
The combination of Lee’076, Choi#1’663 and Noh’592 discloses all the claim limitations but fails to explicitly teach: wherein the allocating of the second SC channel for the second symbol is carried out according to a function that is based on parameters of the first SC channel.

However Tee’311 from the same field of endeavor (see, fig. 1, base station with antenna array transmit wireless signals to cellular sector in wireless network, paragraph 0019) discloses: wherein the allocating of the second SC channel (see, LTE wireless network belong to conventional 3G and therefore single carrier system, par 0020) for the second symbol is carried out according to a function that is based on parameters of the first SC channel see, fig. 5-6, identify resource allocation on second PDCCH for transmitting OFDM symbols base on decoding result of downlink control structure transmitted on first PDCCH, paragraph 0017, 0050, 0052, abstract, Note: downlink control structure including index to the starting REG and length of the allocated REGs, and random permutation could be performed on a function of cell ID to map logical to physical REGs, paragraph 0051).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention to implement the method as taught by Tee’311 into that of Lee’076 modified by Choi#1’663 and Noh’592. The motivation would have been to provide resource allocation method for both contiguous and non-contiguous spectrum aggregation and save power since mobile station monitors the downlink control structure of its anchor carrier only (paragraph 0048).

Regarding claim 13 (Previously Presented), Lee’076 modified by Choi#1’663 and Noh’592 discloses the method of claim 12 (see, Fig. 1 and 9, UE transmits symbols supporting carrier aggregation in wireless communication system, paragraph 0016-0017, 0108, 0112 and 0214). 
The combination of Lee’076, Choi#1’663 and Noh’592 discloses all the claim limitations but fails to explicitly teach: wherein a signaling field is used to indicate a predefined function and the parameters.

However Tee’311 from the same field of endeavor (see, fig. 1, base station with antenna array transmit wireless signals to cellular sector in wireless network, paragraph 0019) discloses: wherein a signaling field is used to indicate a predefined function and the parameters (see, base station use PDCCH on the anchor carrier to send carrier pointer message which could be decoded and indicate the non-anchor carrier,  paragraph 0046). 
paragraph 0048).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Lee’076 in view of Choi#1’663, and further in view of Noh’592 as applied to claim 1 above, and further in view of Choi#2 et al (US 20020051431 A1,  Priority Date: Jul 18, 2001).
Regarding claim 14 (Currently Amended), Lee’076 modified by Choi#1’663 and Noh’592 discloses the method of claim 12 (see, fig. 1 and 9, transmit reference signals in wireless communication system, paragraph 0016-0017, 0108). 
The combination of Lee’076, Choi#1’663 and Noh’592 discloses all the claim limitations but fails to explicitly teach: wherein the function is based on any of: (1) a chip index of the first SC channel and allocates a chip index for the second SC channel that is separated by a coherence time from the first SC channel; (2) a spatial sample stream index of the first SC channel resource; (3) a spatial time stream index of the first SC channel; or (4) a processing-time difference between a first signal processing path that corresponds with the first symbol and a second signal processing path that corresponds with the second symbol.

However Choi#2’431 from the same field of endeavor (see, fig. 1, UE connect to Node BS and RNC in a W-CMDA communication system, paragraph 0006) discloses wherein the function is based on any of: (1) a chip index of the first SC channel and allocates a chip index for the second SC channel (Note, conventional CDMA communication system and therefore single carrier system, par 0036) that is separated by a coherence time from the first SC channel (see, Node B calculate the time difference between predetermined reference time and arrival time of the signal received over the RACH in unit of 1/8 chip and notify UE via time alignment bit (TAB) to be applied to signal transmitted from UE(including other channels) in conventional CDMA system,  par 0027-0031, 0061 and 0065-0071); (2) a spatial sample stream index of the first SC channel resource; (3) a spatial time stream index of the first SC channel; or (4) a processing-time difference between a first signal processing path that corresponds with the first symbol and a second signal processing path that corresponds with the second symbol (Noted: examiner pick one of the option to reject).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method to as taught by Choi#2’431 into that of Lee’076 modified by Choi#1’663 and Noh’592. The motivation would have been to synchronize the UL DPCHs to perform communication using the USTS (par 0064).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Lee’076 in view of Choi#1’663, and further in view of Noh’592 as applied to claim 1 above, and further in view of Liu et al (US20160352552A1,  Pro 62166253 Priority Date: May 26, 2015).

Regarding claim 18 (Currently Amended), Lee’076 modified by Choi#1’663 and Noh’592 discloses the method of claim 1 (see, fig. 1 and 9, transmit reference signals in wireless communication system, paragraph 0016-0017, 0108). 
The combination of Lee’076, Choi#1’663 and Noh’592 discloses all the claim limitations but fails to explicitly teach: wherein the WTRU uses a signaling field in a Physical Layer Convergence Procedure (PLCP) header to indicate use of the dual pipelined modulation.

see, fig. 1-2, AP and STA exchange HE PPDU frame supporting modulation and coding scheme (MCS) and dual carrier modulation (DCM) indication in a wireless communications system 100, paragraph 0021) discloses: wherein the WTRU (see, fig. 2, transmitting device, par 0027) uses a signaling field in a Physical Layer Convergence Procedure (PLCP) header to indicate use of the dual pipelined modulation (see, transmitter sends HE PPDU frame including DCM indication bit in MCS sub-field of HE SIG-A or HE SIG-B field of the HE PPDU (PLCP data unit) frame, par 0021, 0026, 0030. Noted, DCM indicates transmitter modulates with different mapping schemes, par 0026).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method to as taught by Liu’552 into that of Lee’076 modified by Choi#1’663 and Noh’592. The motivation would have been to reliably transmit physical layer related signaling information and/or data in HE WLAN (abstract).


Claims 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Lee’076 in view of Choi#1’663, and further in view of Noh’592 as applied to claims 1 and 20 above, and further in view of Elbwart et al (US20090052576A1).
Regarding claim 26 (Previously Presented), Lee’076 modified by Choi#1’663 and Noh’592 discloses the method of claim 1 (see, fig. 1 and 9, transmit reference signals in wireless communication system, paragraph 0016-0017, 0108).
The combination of Lee’076, Choi#1’663 and Noh’592 discloses all the claim limitations but fails to explicitly teach: wherein the mapping to the first symbol and the mapping to the second symbol, each use all of the bits in the set of bits.

see, fig. 22 and 31,  transmitting apparatus 3101 performs voice communication or data communication with a receiving apparatus 3110, par 0192, 0194) discloses: wherein the mapping to the first symbol and the mapping to the second symbol, each use all of the bits in the set of bits (see, Fig. 22, Each 4-bit word is used as input to two distinct diversity branches before interleaving and mapping onto complex symbols employing two different AICO mappings (first 16 QAM constellation and second rearranged constellation), par 0192).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method of transmitting and receiving a data bit stream in a communication system using 16-QAM constellations as taught by Elbwart’576 into the method of transmitting a reference signal of Lee’076 modified by Choi#1’663 and Noh’592. The motivation would have been to provide a modulation and coding scheme with improved bit-error rate (par 0019).

Regarding claim 27 (Previously Presented), Lee’076 discloses the WTRU of claim 20 (see, Fig. 1 and 9, UE transmits reference signals over a plurality of single carrier or multiple carriers in wireless communication system, paragraph 0016-0017, 0108 and 0116), wherein the processor (see, fig. 9, information processor 110, par 0109) is configured to.
The combination of Lee’076, Choi#1’663 and Noh’592 discloses all the claim limitations but fails to explicitly teach: map to the first symbol all of the bits in the set of bits and to map to the second symbol all of the bits in the set of bits.

However Elbwart’576 from the same field of endeavor (see, fig. 22 and 31,  transmitting apparatus 3101 performs voice communication or data communication with a receiving apparatus 3110, par 0192, 0194) discloses: map to the first symbol all of the bits in the set of bits and to map to the second symbol all of the bits in the set of bits (see, Fig. 22, Each 4-bit word is used as input to two distinct diversity branches before interleaving and mapping onto complex symbols employing two different AICO mappings (first 16 QAM constellation and second rearranged constellation), par 0192).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the WTRU of transmitting and receiving a data bit stream in a communication system using 16-QAM constellations as taught by Elbwart’576 into the WTRU of transmitting a reference signal of Lee’076 modified by Choi#1’663 and Noh’592. The motivation would have been to provide a modulation and coding scheme with improved bit-error rate (par 0019).


Conclusion
   The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yun (US20140362781A1) discloses: a frequency allocator configured to allocate a first subcarrier position of a whole frequency to a first preamble symbol included in a first signal among the plurality of signals and to allocate, by shifting a frequency position of the first subcarrier position by a preset interval, a second subcarrier position to a second preamble symbol included in a second signal among the plurality of signals (abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUAN LU whose telephone number is (571)272-2844.  The examiner can normally be reached on 9 am -6 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571 272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XUAN LU/Examiner, Art Unit 2473  

/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473